DETAILED ACTIONN
	In Reply filed on 04/28/2022, claims 1-4 and 6-10 are pending. Claims 1-3 and 7 are currently amended. Claim 5 is canceled, and claims 11-20 were previously withdrawn. No claim is newly added. Claims 1-4 and 6-10 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Claim Objections
Claim 1 is objected to as being not fully supported by Specification. 
Claim 1 recites the limitation of “between the base plate the upper plate” in line 13, and the limitation should be corrected to “between the base plate and the upper plate.”
Claim 1 recites the limitation of “the second plug member being a separate and distinct element from elements of the mold cavity each of the second plug members having a cross-sectional shape” in line 41-43, and the limitation should be corrected to “the second plug member being a separate and distinct element from elements of the mold cavity, each of the second plug members having a cross-sectional shape.”
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation of “(the press plate) having no contact with the spaced apart support members” in line 1, and there is no support for this limitation. There is no explicit disclosure of the limitation, and an embodiment as shown in FIGURES 2 and/or 4 is not always interpreted as recited in the limitation. Also, see below the 35 USC 112(b) rejection of the limitation.
Claim 1 recites the limitation of “each of the side walls having a smooth and uninterrupted wall surface” in lines 20-21, and there is no support for this limitation. There is no explicit disclosure of the limitation, and an embodiment as shown in FIGURES 7-11 is not always interpreted as recited in the limitation. Also, see below the 35 USC 112(b) rejection of the limitation.
Claims 2-4 and 6-10 are rejected under 35 USC 112(a) as being dependent from claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “(the press plate) having no contact with the spaced apart support members” in line 12, which renders the claim unclear.  It is unclear whether the underlying term “no contact” means either (1) no direct contact or (2) no indirect contact, or both. It does not seem to be clear in the instant specification. There is no explicit disclosure of the limitation. FIGURES 2 and 4 show that press plate 28 has, at least, indirectly contact with the spaced apart support members 44a-d through upper plate 32 and pneumatic cylinder assembly 24 as a whole pressure apparatus 10.  Also, it does NOT seem to be clear that press plate 28 has no direct contact with the spaced apart support members 44a-d. For the purpose of examination, the limitation would be interpreted as presented in FIGURES 2 and 4. Also, see above the 35 USC 112(a) rejection of the limitation.
Claim 1 recites the limitation of “each of the side walls having a smooth and uninterrupted wall surface” in lines 20-21. At first, the term “smooth” in claim 1 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Secondly, it is unclear how each of the side walls has an uninterrupted wall surface. It seems the Instant Specification discloses that each of the side wall has an interrupted wall surface, at least, by a bottom wall, an upper face 70, and/or a lower surface 72 (FIGURES 7-11). For the purpose of examination, the limitation would be interpreted as “each of the side walls having a wall surface” without meaning of “smooth” and “uninterrupted.” Also, see above the 35 USC 112(a) rejection of the limitation.
Claim 1 recites the limitation of “an associated mold cavity” in line 22. It is unclear whether the limitation is the same as “each of the mold cavities” as recited in line 18, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitations of “a first plug member” in line 25 and “each of the first plug members” in lines 31-32 and 33.  It is unclear whether the press apparatus requires (1) a (singular) first plug member, or (2) a plurality of first plug members. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitations of “a second plug member” in line 35 and “each of the second plug members” in lines 42 and 43-44.  It is unclear whether the press apparatus requires (1) a (singular) second plug member, or (2) a plurality of second plug members. For the purpose of examination, either of these interpretations would read on the claim.  
Claim 1 recites the limitation of “the second plug member being a separate and distinct element from elements of the mold cavity.” It is unclear what the scope of “elements” of the mold cavities is – whether the “elements” mean (1) one or more side walls, a bottom wall, a cross-sectional shape, and/or a mold cavity aperture, or (2) something else. For the purpose of examination, the limitation would be interpreted as “each the second plug members being a separate and distinct element from each of the mold cavities.”
Claims 2-4 and 6-10 are rejected under 35 USC 112(b) as being dependent from claim 1. 
Appropriate correction or clarification is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff (US 1,954,036 A) in view of Gonzalez (A Blog of Machine Design, "What's the Difference Between Pneumatic, Hydraulic, and Electrical Actuators?" by Carlos Gonzalez, published in public on 04/16/201, available at https://www.machinedesign.com/mechanical-motion-systems/linear-motion/article/21832047/whats-the-difference-between-pneumatic-hydraulic-and-electrical-actuators, hereinafter Gonzalez), Compressor (A Brochure of California Air Tool of Portable Air Compressor, at least published in public on 07/05/2018, available at https://web.archive.org/web/20180705103009/http://www.californiaairtools.com/ultra-quiet-series-of-air-compressor-contractor-grade/3-5-hp-air-compressor/cat-1p1060s/, hereinafter Compressor), Manderson (US 4,917,589) and Howarth (US 20170314901 A1).  
Regarding claim 1, Bickerstaff teaches a press apparatus for forming molded products (column 1 lines 1-6), comprising: 
a source (hydraulic power) (column 1 line 4-6); 
a framework (as shown in FIGURE 2) associated with the source, the framework including a base plate (platen 9), a plurality of spaced apart support members (tie rods 15, 16) connected to the base plate 9 and extending in an upward direction (vertical direction) and an upper plate (extension 17) connected to the plurality of support members (15, 16), the base plate 9 being spaced apart from the upper plate 17 (column 2 lines 20-29; FIGURE 2); 
a press assembly (as show in FIGURES 2, 3) in fluid communication with the source, the press assembly including a press plate (platen 31) configured for axial (vertical) movement, the press plate 31 being positioned within the spaced apart support members (15, 16) and having no contact with the spaced apart support members and positioned between the base plate the upper plate and a device (cylinder frame 18) connected to an upper surface of the upper plate 17 and configured to actuate axial (vertical) movement of the press plate as initiated by the source (column 2 lines 20-29, column 2 lines 42-51, column 2 lines 81-83; FIGURES 1-3). 
However, Bickerstaff does not specifically teach that (1) the source which is associated with the framework (as shown FIGURE 2) and connected to the device 18 to actuate a vertical movement of the press plate 31 is a “portable” source of “compressed air,” (2) the press apparatus further includes a mold base, a first plug member, a second plug member, and a release assembly as recited in claim 1. 
	Regarding deficiency (1), Gonzalez teaches that a linear actuator moving a load in a straight line converts energy into a motion or force and can be powered by pressurized fluid or air, as well as electricity (page 1, 1st paragraph). Gonzalez also teaches that the pneumatic actuator has the benefits coming from its simplicity and lower cost, generates precise linear motion, and has been advanced in miniaturization, choice of materials, and integration with electronics and monitoring devices (pages 1-2). 
	Compressor teaches that a quiet and light-weight air compressor is commercially available (page 1), Compressor teaches a detailed specification and that the listed compressor is easy to transport while still having a comparable/improved operation hours (page 1).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the hydraulic linear actuator (i.e., cylinder frame 18) of Bickerstaff with the known pneumatic linear actuator as taught by Gonzalez in order to yield known results or a reasonable expectation of successful results of obtaining a linear actuation of a load in a simpler, compact, and/or cheaper way than the hydraulic linear actuator (Gonzalez: derived from pages 1-2). Furthermore, according to the substitution, it would be obvious to one of ordinary skill in the art at the time of filing invention to include a compressed air source (i.e., compressor) as a motive source of the pneumatic linear actuator, and to choose a commercially-available, portable compressor such as the one as taught by Compressor for the easy handling/transporting of the compressed air source (Compressor: derived from page 1).    
Regarding deficiency (2), Manderson teaches a mold for forming molded products (column 1 lines 5-8, column 1 lines 22-25), comprising:
a mold base (housing 54), the mold base 54 includes a mold cavity (aperture 54a) having one or more side walls (walls of 54, forming the aperture 54a), a bottom wall (flange 54c), a cross-sectional shape (formed by the aperture 54a), and a mold cavity aperture (opening 54b), each of the side walls having a smooth and uninterrupted wall surface, the mold cavity aperture 54b extending from a lower face of the mold base 54 to the bottom wall 54c of an associated mold cavity, the mold cavity 2aperture 54b arranged in a pattern and configured to provide access to a molded product positioned in the mold cavity (in the use of plunger 58) (column 5 line 15 – column 6 line 16; FIGURES 6, 7); 
a first plug member (insert 56) having a first major surface (a lower surface, as shown in FIGURE 6) seated against the bottom wall 54c of the mold cavity, a second major surface (upper surface 56a of 56) opposing the first major surface and a circumferential wall (a side wall, as shown in FIGURE 6) extending from the first major surface to the second major surface, the circumferential wall seated against the one or more side walls of the mold cavity, wherein the entirety of the first plug member 56 is positioned within the mold cavity, the first plug member being a separate and distinct element from the bottom wall of the mold cavity, the first plug members having a cross-sectional shape that approximates the cross-sectional shape of its mold cavity, each of the first plug members configured for insertion and removal from its mold cavity (column 5 line 15 – column 6 line 16; FIGURES 6, 7); 
a second plug member (compressing element 58) having a first major surface (58b) seated against a flowable moldable mixture (soap particles or chips 52) positioned in the mold cavity, a second major surface (58a) opposing the first major surface and a circumferential wall (as shown in FIGURE 6) extending from the first major surface to the second major surface, the circumferential wall seated against the one or more side walls of the mold cavity, wherein in an installed orientation, at least a portion of the second plug member is positioned within the mold cavity, the second plug member being a separate and distinct element from elements of the mold cavity, the second plug members having a cross- sectional shape that approximates the cross-sectional shape of its mold cavity, the second plug member configured for insertion into and removal from within the mold cavity (column 5 line 15 – column 6 line 16; FIGURES 6, 7); and
a release assembly (plunger 58) configured for engagement with the mold base 54 and having a finger (handle 58a), and the release finger configured for contact with the first plug member 56 (column 5 line 51 – column 6 line 16; FIGURE 7)
Of note, Manderson teaches that the compressing element 58 (i.e., second plug member) is also used for the plunger 58 (i.e., release assembly having a finger) (FIGURES 6, 7), and it would be obvious to one of ordinary skill in the art that the compressing element 58 and the plunger 58 can be used collectively (i.e., as taught by Manderson) or separately (i.e., as two separated elements). Manderson also teaches that with the soap particles 52 (i.e., loaded materials between the first and the second plug members) thus compressed to form a single composite soap bar 44 via downward displacement of compressing element 58 (i.e., second plug member) toward the insert 56 (i.e., first plug member) (column 5 lines 24-50). A soap bar forming apparatus devised for easy removal of a compressed soap from a mold housing by providing an inexpensive, easily operated, consumer-oriented apparatus for compacting a plurality of soap bar remnants into a full size, composite soap bar (column 1 line 65 – column 2 line 7). 
However, Manderson does not specifically teach that (A) the mold base includes a plurality of mold cavities, (B) the release assembly includes a plurality of release fingers, and (C) the mold base is positioned in contact the base plate and positioned between the base plate and the upper plate and configured for engagement with the press plate. 
Regarding deficiencies (A) and (B), Howarth teaches a system and method for making soft projectiles for use with toy by pressing a material in a mold, as a convenient, safe, and easy way (abstract, claim 9, ¶ [0003]). The system comprises a mold 10 comprising of a first plate 102 with one or more protrusions 105 and a second plate 103 with one or more cavities 104, the second plate 103 mated with the first plate 102 to form one or more soft projectiles (abstract, ¶ [0015]; FIGURE 1). Howarth also teaches that the mold base (second plate 103) including a plurality of mold cavities (cavities 104), each of the mold cavities (104) including a mold cavity aperture (two openings of a cavity 104, including a base opening 110), each of the mold cavity apertures (two openings of a cavity 104, including a base opening 110) arranged in a pattern and configured to provide access to a molded product (projectile 108) positioned in a mold cavity (104) (¶ [0015]-¶ [0016]; FIGURES 1-5); and a release assembly (first plate 102 with protrusions 105) is configured for engagement with the mold base (103) and has a plurality of release fingers (protrusion 105), each extending from a base plate (first plate 102), the plurality of release fingers (105) arranged in a pattern that aligns with the pattern of the mold cavity apertures (two openings of a cavity 104, including a base opening 110) (¶ [0015]-¶ [0016]; FIGURES 1-5), and the plurality of release fingers (105) configured for contact with the bottom of the projectile material (101) (FIGURES 4-5).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute a mold base of modified Bickerstaff with the forming apparatus as taught by Manderson in order to obtain known results or a reasonable expectation of successful results of easy forming and removal of a compressed (molded) article from a mold housing in an inexpensive and easily-operable way (Manderson: derived from column 1 line 65 – column 2 line). Moreover, it would be obvious to one of ordinary skill in the art that modified Bickerstaff in view of Manderson would generate the mold base (Manderson: housing 54, included in the forming apparatus 50) to be positioned between the base plate (Bickerstaff: platen 9) and the upper plate (Bickerstaff: extensions 17) of and configured for engagement with the press plate (Bickerstaff: platen 31) for downward displacement of the second plug member (Manderson: compressing element 58) (i.e., satisfying the above-mentioned deficiency (C)). 
Moreover, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the molding press apparatus of modified Bickerstaff to have a mold base having a plurality of mold cavities and a release assembly having a plurality of release finger as taught by Howarth in order to yield known results or a reasonable expectation of successful results of high productivity and easy removal of molded articles in a convenient and efficient way (Howarth: derived from ¶ [0003]).   
Regarding claim 2, modified Bickerstaff teaches that the portable source of compressed air is an air compressor having a weight of 29.0 lbs and a capacity of 1.0 gallons (Compressor: page 1). Thus, modified Bickerstaff teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.
Regarding claim 3, modified Bickerstaff teaches that wherein the device (Bickerstaff: 18) configured to actuate axial movement of the press plate (Bickerstaff: 31) is a pneumatic cylinder configured for fluid communication with the portable source of compressed air (Bickerstaff: column 2 lines 20-29, column 2 lines 42-51, column 2 lines 81-83, FIGURES 1-3; Gonzalez: pages 1-2; Compressor: page 1). Thus, modified Bickerstaff teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.
Regarding claim 4, modified Bickerstaff teaches that the press plate (Bickerstaff: 31) is connected to a piston rod (as shown in FIGURE 2, similar to piston rods as shown in FIGURE 3 of Bickerstaff) extending from the pneumatic cylinder assembly (Bickerstaff: column 2 lines 20-29, column 2 lines 42-51, column 2 lines 81-83, FIGURES 1-3; Gonzalez: pages 1-2; Compressor: page 1). Thus, modified Bickerstaff teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.  
Regarding claim 6, modified Bickerstaff teaches that each of the release fingers (Howarth: protrusion 105), has a spacing, size, cross-sectional shape and arrangement that correspond to the spacing, size, cross-sectional shape and arrangement of the cavity apertures (Howarth: two openings of a cavity 104, including a base opening 110) (Howarth: ¶ [0015], FIGURES 4, 5). Thus, modified Bickerstaff teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.
Regarding claims 7-10, modified Bickerstaff teaches that in a loaded arrangement, the first plug member 56 is configured to prevent the flowable moldable mixture 52 from exiting the cavity aperture 54b (claim 7), the moldable mixture 52 is positioned atop the first plug member 56 (claim 8), the second plug member 58 is position atop the moldable mixture 52 (claim 9), an upper face 58a of the second plug member extends above an upper face of the mold base 54 (claim 10) (Manderson: column 5 lines 15-50; FIGURE 6). Thus, modified Bickerstaff teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.

Response to Arguments
Applicant’s arguments filed on 04/28/2022 with respect to claim(s) 1-4, 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        



/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726